Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 25 February 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        

                            
                            Sir,
                            Newport Feby 25th 1781 8 ’o clock P.M.
                        
                        The Letters found on board the Vessels taken by Mr De Tilly, have decided Mr Destouches to follow at full the
                            plan given by your Excellency, and to risk every thing to hinder Arnold from establishing himself at Portsmouth in
                            Virginia. Your Excellency has been apprised by my yesternight’s Letter, that our ships could not go into Elizabeth river,
                            there not being water enough for the 64. man of war, that their cruizing has been productive of nothing but the capture of
                            the Romulus, a 44., of two privateers of 18. & 14. guns, and some other transports, one
                            of which was of some consequence, with 500. prisoners, or thereabouts. The Letters that have been found on board these
                            ships, give an insight into a project for establishing themselves at Portsmouth, and many Tory families that were
                            returning to their native place, have been taken. Mr Destouches is arming with the greatest diligence the 44. gun ship
                            that he has taken, and he hopes that with the Frigates, it will be able to get up Elizabeth river, Mr Destouches will
                            protect this expedition with his whole fleet. Your Excellency has given me orders to join thereto one 1000. men. I will
                            send 1120. all my Grenadiers and Chasseurs will be there, which corps shall be commanded by the Baron de Viomenil. I will
                            join to them, four 4. pounders. four 12. pounders and four Abusiers. The Navy will furnish the
                            24 pounders, if necessary, but it is presumed that against earthen intrenchments, the 12. pounders will be Sufficient. As
                            to the Leaving our road and harbour without defense, tho’ I shall have a great many transports to protect and very little
                            artillery of a Long reach, with about 2500. men under arms that I shall have remaining, I’ll do my best to prevent our
                            transports or Magazines from receiving any damage. I propose asking the States of Boston and Rhode-island to send me, for
                            that purpose, 2000. militia to stay here all the time that this expedition may Last. I hope your Excellency will approve
                            of my making use of your name in my demand to the Governors of both these States.
                        The great consequence that your Excellency seemed to Lay upon the Establishment of Arnold at Portsmouth has
                            determined Mr Destouches to sacrifice every other object to this one.
                        It will be of the greatest Importance that your Excellency should send the Speediest orders to the Generals
                            in Virginia to assemble their militia and to act unanimously with Mr Destouches and the Baron de Viomenil, in every thing,
                            at their arrival in James river, and I believe it will be absolutely necessary that your Excellency should directly send
                            an aid-de-camp to carry your orders to them. I answer of the Baron de Viomenil’s activity and Sociability to correspond
                            with them in the most perfect harmony and good understanding. I expect all this armament to be ready, eight days hence,
                            and if the winds are as favorable as they were at the departure of the Eveillé, the Expedition
                            will be soon done. Mr Destouches will do his best to reunite, by the protection of his fleet, the detachment that your
                            Excellency has sent upon Elk river, but he says that he cannot answer for it, by reason of the Length. 1 of the way by
                            Land, 2d of the Navigation thro’ all the Length of the Bay. I send this Letter to your Excellency by one of my Aids, that
                            you may receive it sooner. I am with respect and personal attachment, Sir, Your Excellency’s Most humble and Most obedient
                            Servant 
                        
                            le cte de Rochambeau
                        
                    